Title: To Alexander Hamilton from George Mathews, 17 September 1794
From: Mathews, George
To: Hamilton, Alexander


[Augusta] September 17, 1794. “On application to Colo. Wylly Commissioner of Loans of the United States, in this State, for the payment of Interest due on the Non-Subscribed part of the assumed Debt of this State, he informed me that his instructions did not authorise him to pay it. I must therefore request Sir, that you will be explicit with him on this subject, and that arrangements may be made so that the State may be enabled to receive the interest regularly.”
